Citation Nr: 0100111	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of left knee 
arthroplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service from June 1955 to June 1958.  
Prior to August 1998 he had never filed a claim for VA 
monetary benefits.  Service connection has never been claimed 
for any of his medical problems and he has no recognized 
service connected disabilities.  

In August 1998, the veteran filed a claim for disability 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of left knee arthroplasty following surgery by the VA.  This 
matter is before the Board of Veteran's Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the claim.  


REMAND

For claims for compensation under 38 U.S.C.A. § 1151 received 
after October 1, 1997, benefits may be paid for disability or 
death caused by hospital care, medical, or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, when the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or the 
disability was due to an event not reasonably foreseeable.  
Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, which is deficient 
to standards set out by law, compensation shall be awarded in 
the same manner as if such disability were service connected.  
38 U.S.C.A. § 1151 requires a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  As the veteran filed this 
claim in August 1998, the new standard is solely applicable.  
See VAOPGCPREC 40-97 (Dec. 31, 1997).  The Board notes the 
veteran's comment that he believes he would be better served 
by the 1151 regulations previously in effect, but the date of 
filing of the claim controls and the superceded law is not 
for optional application.

In his August 1998 claim for disability compensation benefits 
under 38 U.S.C.A. § 1151 the veteran asserted that VA 
physicians should have fully considered his general medical 
condition and opted either not to perform the knee surgery, 
or once the surgery had been performed been on heightened 
alert for any sign of infection and treated it more 
effectively once it did occur, thus preventing the degree of 
left knee disability he currently experiences.  

The veteran testified at a personal hearing at the RO in 
February 1999 that extreme pain in his left knee prompted his 
surgery in 1997; that the risks of surgery were explained to 
him; and that at that time he had a multitude of health 
problems, including chronic obstructive pulmonary disease, 
Crohn's disease with residuals of colostomy, and diabetes 
which made the surgery risky.  The veteran also testified 
that one physician in particular explained the risks of 
surgery considering all the things that were wrong with him, 
but that another physician "pooh poohed the degree of risk" 
expressed by the other doctor.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Based on a review of the claims folder, it does not appear 
that all records identified and available that could be 
relevant to the issue on appeal have been obtained.  The 
Board concludes that appellate consideration of this issue 
may not proceed as the requirements of the VCAA have not been 
met.  

The veteran was hospitalized by the VA from August 20, 1997, 
to October 2, 1997.  It does not appear that the complete 
clinical records pertaining to that hospitalization have been 
obtained for review.  For example the surgical report of 
August 21, 1997, seems incomplete.  Medical histories are 
included both for September and October 1997, but there are 
none from August 1997.  The history recorded in August 1997 
is particularly important to the specific contentions 
advanced by the veteran.  Also, any outpatient treatment 
records prior to the August 1997 hospitalization may well be 
pertinent to the claim, inasmuch as they may shed further 
light on the veteran's condition on hospital entry.  All 
these records should be obtained for review to satisfy the 
mandates of the VCAA. 

Further, the medical  opinion included in the record from a 
Clinical Assistant Professor of Orthopaedic Surgery does not 
appear to be fully responsive, or consider the current law 
contained in 38 U.S.C.A. § 1151.  The opinion does not 
address whether the veteran has additional disability which 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment in 1997.  38 U.S.C.A. § 1151.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of the 
veteran's complete clinical records, 
including outpatient treatment reports, 
prior to January 1998.  The RO should 
particularly ensure that all clinical 
records associated with the veteran's 
hospitalization by the VA from August 20, 
1997, to October 2, 1997, have been 
obtained.  

2.  Thereafter, the RO should have the 
veteran's entire claims folder reviewed 
by a physician who should render an 
opinion as to whether the veteran has 
additional disability due to VA treatment 
he received received which considers the 
current standard which are applicable to 
claims under 38 U.S.C.A. § 1151.  

3. After the above development, the RO 
should reajudicate the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and his representative.  

The veteran and his representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of a supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



